Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 is narrative and should incorporate spacing/indentation between various structural components.  Appropriate correction is required.
Claim 1 objected to because of the following informalities: “air gap (17)” on the second-to-last line should be “air gap”.  Appropriate correction is required.
Claim 11 objected to because of the following informalities: “the heating element, in the form of a PTC resistor, is directly contacting the metallic insert” should be rephrased (e.g. “the heating element is a PTC resistor directly contacting the metallic insert”.  Appropriate correction is required.
Claim 13 objected to because of the following informalities: “by virtue of the pressure of a cleaning fluid” on line 4 should be rephrased to “by pressure of a cleaning fluid”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-4, 8, 10-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner requires clarification regarding a discrepancy on how the “heat radiation body” is being characterized in view of the disclosure and claims 3, 8, & 10.  Claim 3 recites “the heating unit comprises a heat radiation body”.  To Examiner’s best understanding, Applicant is disclosing either 1) the heating element carrier itself is a metallic jacket/sleeve which functions as a heat radiation body, or 2) the heating element carrier can be made of thermoplastic, and a metallic insert is attached/included with the heating element carrier which functions as the heat radiation body (see Applicant’s specification, page 4, lines 19-28.  page 7, lines 23-35.  Page 7, lines 13-24).  Claim 10 however, recites “the heating element carrier comprises a metallic insert”, which is assigning the metallic insert to the heating element carrier.  If the heat radiation body is not distinct from the heating element carrier (e.g. if the metallic insert is actually part of the heating element carrier, and not a distinct structural element), then the heat radiation body should be assigned to the heating element carrier in claim 3.  Alternatively, if the metallic insert is distinct from the heating element carrier, the metallic insert should not be assigned to the heating element carrier in claim 10.  If Applicant disagrees, Examiner requires clarification on what embodiment includes the heat radiation body being distinct from the heating element carrier.    
Claim 4 recites the limitation "the heat radiation body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 introduces a heat radiation body, but claim 4 depends on claim 1.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlein (US 6186156).
Schlein teaches a cleaning device comprising:

For Claim 1:
A telescopic vehicle surface cleaning device comprising a washing unit, the washing unit comprising a nozzle carrier housing, a nozzle carrier and at least one fluid nozzle with at least one nozzle aperture, the nozzle carrier being movable relative to the nozzle carrier housing between first and second positions, the first position being a rest position and the second position being an extended position, the device further comprising a heating unit, the heating unit being configured as a heating sub assembly of the device and the heating unit comprising a heating element carrier with an electrically resistive heating element, the heating element carrier being fixed relative to the nozzle carrier housing and being configured such that the heating element is arranged in front of and adjacent to the nozzle aperture in the rest position of the nozzle carrier such that an air gap (17) remains between a heating surface of the heating element and the nozzle aperture (see Figures 1-2, hollow cylinder 2, piston rod 6, washer jet 9, heating element 10, housing 11). 

For Claim 2:
The telescopic vehicle surface cleaning device according to claim 1, wherein the heating element is configured as a self-regulating heating element (see column 2, lines 23-32). 

For Claim 3:
The telescopic vehicle surface cleaning device according to claim 1, wherein the heating unit comprises a heat radiation body (see Figures 1-2, heating element 10). 

For Claim 4:
The telescopic vehicle surface cleaning device according to claim 1, wherein the heat radiation body is made from a thermally conductive material chosen from a group of materials comprising aluminum, copper, brass, magnesium, nickel or alloys thereof (refer to 112(b) rejection).  Applicant must clarify the claim dependency.  

For Claim 12: 
The telescopic vehicle surface cleaning device according to claim 1, wherein the heating element carrier comprises a pocket in which the heating element is mounted (see Schlein’s Figures 1-2, heating element 10, housing 11).  The heating element 10 is mounted in some form of indentation/groove of housing 11.   

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schlein (US 6186156).
Schelin teaches claim 1.
Schlein is considered to teach the following in view of product-by-process limitations pertaining to the coupling: 

For Claim 5: 
The telescopic vehicle surface cleaning device according to claim 1, wherein the heating element carrier is snap-fitted onto the nozzle carrier housing (see Schlein’s Figures 1-2, heating element 10, housing 11.  see MPEP 2113 Product-by-Process Claims).  While Schlein does not explicitly teach a snap-fit connection, Examiner requires further evidence that the finally-assembled product after a snap-fit would structurally differ from Schlein’s finally-assembled product.    

If further argued, Examiner takes Official Notice that snap-fit connections are a conventional coupling mechanism (see MPEP 2144.03, Reliance on Common Knowledge in the Art or "Well Known" Prior Art).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlein (US 6186156) as applied to claim 1 above, and further in view of Schlick (US 4088269).
Schlein teaches claim 1.
Schlein does not appear to teach the following:

For Claim 6: 
The telescopic vehicle surface cleaning device according to claim 1, wherein the heating element carrier is configured as a sleeve or jacket. 

Schlick however, teaches sleeving a PTC heating element onto a windshield washer spray nozzle via a thermoplastic housing (see Schlick’s Figure 1, nozzle body 1, nozzle 3, housing 4, plastic closure element 6, PTC heating element 8.  Column 2, lines 46-67).  Applying a similar sleeving coupling of Schlein’s housing 11 to hollow cylinder 2 would yield a predictable variation thereof (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Schlein and more particularly to sleeve housing 11 onto hollow cylinder 2 because said modification would yield a predictable variation thereof in view of Schlick still resulting in the coupling of housing 11 to hollow cylinder 2.  

Modified Schlein teaches claim .6
Modified Schlein also teaches the following:

For Claim 7: 
The telescopic vehicle surface cleaning device according to claim 6, wherein the heating element carrier is sealed with respect to the nozzle carrier housing (see Schlick’s Figure 1, nozzle body 1, housing 4, plastic closure element 6, PTC heating element 8). 

For Claim 9: 
The telescopic vehicle surface cleaning device according to claim 1, wherein the heating element carrier is made of thermoplastic material (see Schlick’s Figure 1, housing 4.  Column 2, lines 46-67). 

For Claim 10: 
The telescopic vehicle surface cleaning device according to claim 1, wherein the heating element carrier comprises a metallic insert forming a heat radiation body which is press fitted into a receiving opening of the heating element carrier (see Schlick’s Figure 1, housing 4, plastic closure element 6, PTC heating element 8, electric connections 9 & 10).  Examiner interprets the electric connections 9 & 10 in conjunction with plastic closure element 6 as reading on the metallic insert.  Examiner considers one of ordinary skill in the art would expect the electric connections 9 & 10 to be metallic for electrical purposes.  To advance prosecution, Examiner also refers to the pertinent prior art regarding Kim, who teaches a thermal conductor made of copper which contacts a PTC resistor.  

For Claim 11: 
The telescopic vehicle surface cleaning device according to claim 10, wherein the heating element, in the form of a PTC resistor, is directly contacting the metallic insert (see Schlick’s Figure 1, PTC heating element 8, electric connections 9 & 10). 

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlein (US 6186156) as applied to claim 1 above, and further in view of Schlick (US 4088269) and Bulgajewski et al. (US 20170355352, “Bulgajewski”).
Schlein teaches claim 1.
Schlein does not teach the following:

For Claim 8: 
The telescopic vehicle surface cleaning device according to claim 1, wherein the heating element carrier is configured as a heat radiation body.  

Schlick however, teaches sleeving a PTC heating element onto a windshield washer spray nozzle via a thermoplastic housing (see Schlick’s Figure 1, nozzle body 1, nozzle 3, housing 4, plastic closure element 6, PTC heating element 8.  Column 2, lines 46-67).  Applying a similar sleeving coupling of Schlein’s housing 11 to hollow cylinder 2 would yield a predictable variation thereof (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Schlein and more particularly to sleeve housing 11 onto hollow cylinder 2 because said modification would yield a predictable variation thereof in view of Schlick still resulting in the coupling of housing 11 to hollow cylinder 2.  

Modified Schlein teaches sleeving the housing 11, including using a thermoplastic sleeve/housing (see Schlick’s Figure 1, housing 4.  Column 2, lines 46-67).
Modified Schlein still does not teach this sleeve as a heat radiation body. 

Bulgajewski however, teaches a housing surrounding a nozzle and PTC heater having a thermoplastic material filled with a potting compound of thermally conductive particles (see Bulgajewski’s Figure , nozzle 20, housing 26, heater strip 30, potting compound 36.  [0044], [0046], [0048]).  Further modifying Schlein such that applied Schlick’s sleeve/housing include a potting compound of thermally conductive particles as taught by Bulgajewski would yield a predictable variation of Schlein (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Schlein and more particularly for the applied Schlick’s thermoplastic sleeve/jacket to be further comprised of potting compound including thermally conductive particles because said modification would yield a predictable variation thereof in view of Bulgajewski.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlein (US 6186156) as applied to claim 1 above, and further in view of Drouillard (US 20030066907).
Schlein does not teach a fluid pressure-actuated piston, as Schlein teaches using a drive unit (see Figures 1-2, drive unit 3, piston rod 6):

For Claim 13: 
The telescopic vehicle cleaning device according claim 1, wherein the nozzle carrier comprises at least one extendable and retractable piston which is slidably arranged within the nozzle carrier housing and which is extendable by virtue of the pressure of a cleaning fluid.

Examiner however, considers fluid pressure-actuated piston rods as well-known in the art and refers to Drouillard (see Drouillard’s Figure 1, nozzle 26.  [0011]).  Applying a fluid-actuated configuration to Schlein would yield a predictable variation thereof still resulting in extension/retraction of Schlein’s piston rod 6 (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Schlein and more particularly for piston rod 6 to be fluid-actuated because such configurations are conventional in the art in view of Drouillard and would yield a predictable variation of Schlein still resulting in the extension/retraction of piston rod 6.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 20140042243) teaches a washer nozzle with a heat emitting unit (see Figures 1-3, nozzle body 13, thermal conductor 14, heat emitter 15, heat emitter installing groove 16, heat emitting element 18.  [0043], [0055]).  Rehs (US 6501907) teaches a heating facility for a motor vehicle component (see Figures 1-3, washing nozzle 2, heating well 5, heating facility 6, receptacles 11 & 14, heating elements 12 & 15).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718